Hill, C. J.
1. Where an overseer of public roads is fined by the commissioners, under whom he serves, for neglect of duty, and he files an affidavit of illegality to the execution of the fine assessed, on the ground that he was never notified of his neglect, nor given any opportunity to render to the commissioners an excuse for such neglect, the burden is upon him to show the truth of these allegations of his affidavit. Civil Code, §5160.
2. The allegations of the petition for certiorari show that the petitioner was not entitled to the writ; and the judge of the superior court did not err in refusing to grant it. . Judgment affirmed.